Mitchell, J.
The complaint alleges that the city of St. Paul and the county of Ramsey owned and possessed, as tenants in common, a building known as the “Court House and City Hall;” that they negligently constructed the entrance to one of the elevator shafts in an unsafe manner; also that their servant in charge of the elevator handled it negligently, whereby the plaintiff was injured.
As one of its defenses, the city pleaded the various statutes regulating the construction, custody, and use of the building, particularly Sp. Laws 1881, c. 376, and Sp. Laws 1889, c. 64.
Briefly stated, the act of 1881 created a special courthouse commission, consisting of the mayor of the city of St. Paul (who was ex officio a member) and five other persons, to be appointed by the judges of the district court of Ramsey county. This commission was to prepare plans for a building for the use of the city and county “for a city hall and county courthouse, and for office's for the city and county officers, and such other pitblic uses as may be deemed expedient,” and submit the same, together with an estimate of the cost, to the board of county commissioners and the common council of the city for their approval. Upon their approval of the plans the commission was to proceed and construct the building, which was to be paid for out of the proceeds of a fund called “the courthouse and city hall building fund,” which was to be raised by the issue and sale of bonds of the city and of the county. The act further provided that the city and county “shall hold the land occupied and needed for said building, together with the building which may be erected thereon, in common, and for.the public uses aforesaid.” •
*471The act of 1889 provided that when completed the building, should be placed in charge of a committee of seven, to be appointed as follows : Three annually by the president of the common council, and three annually by the chairman of the board of county commissioners; and that the mayor of the city should beea; officio a member and the chairman of the committee. This committee was to have entire charge of the building, with power to appoint such janitor, custodian, and other employes as they should deem necessary for the proper care and management of the building. The answer also alleges that the city has never had any control over either the construction or custody of the building, which have been entirely under the direction and control of the courthouse commission and committee referred to. The court overruled a demurrer to this defense, placing its decision on two general grounds: First, that the special court house.commission which constructed the building, and the committee which has charge of it, were independent bodies, and not the agents or servants of the city, and hence that the city was not liable for their, negligence; second, that even if the city had controlled the construction and custody of the building, it would, in so doing, have been performing merely a governmental duty for the benefit of the public, for any negligence in the performance of which no private action would lie. The decision might perhaps be sustained on either ground, but, as we are clearly of opinion that the second is well taken, it is unnecessary to consider the first.
The common-law rule is that no private action can be maintained against a municipal corporation for the neglect of a public duty imposed upon it by law for the benefit of the public, and from the performance of which the corporation receives no pecuniary profit. As respects what are sometimes called “quasi municipal corporations,” such as counties, townships, and school districts, this is the rule everywhere, without exception.
But as respects what are called “municipal corporations proper,” such as cities and incorporated villages, the general current of the authorities is to the effect that, even in the absence of an express statute, they may be impliedly liable for acts of misfeasance or neglect of duty on the part of its officers and agents, while for the same *472or a similar wrong there is no such liability resting on quasi municipal corporations. The most noted and familiar instance of this is the different rule applied to towns and counties as respects liability for negligence in not keeping highways in repair, and that applied to incorporated cities for negligence in failing to keep streets in repair.
But respecting the principle upon which to rest this distinction, or as to the nature of the duties to which it extends, the courts seem to be much perplexed, and their decisions, often in conflict with each other, leave the subject in some confusion. The ground for the distinction is not tó be found in the mere fact that one is created by special charter, while the other is not, for both are alike subdivisions of the state, created for public, although local, governmental purposes. Nor is it to be found in the fact that the one is given greater powers than the other, unless the power is, not for public governmental purposes, but to engage in some enterprise of a quasi private nature, from which the municipality will derive a pecuniary benefit in its corporate or proprietary capacity; as, for example, power to build gasworks or waterworks, to furnish gas or water to be sold to consumers, or to build a toll bridge, from each of which the city would derive a revenue. In this class of eases it is generally held that corporations are liable for wrongful or negligent acts, because done in what is termed their “private” or “corporate” character, and not in their public capacity as governing agencies, in the discharge of duties imposed for the public or general benefit.
But it is also generally held that they are not liable for negligence in the performance of a public, governmental duty imposed upon them for public/benefit, and from which the municipality in its corporate or proprietary capacity derives no pecuniary profit. The liabilities of cities for negligence in not keeping streets in repair would seem to be an exception to this general rule, which we think the courts would do better to rest either upon certain special considerations of public policy or upon the doctrine of stare decisis than to attempt to find some strictly legal principle to justify the distinction.
And, as already suggested, as to what are public and governmental duties and what are private or corporate duties the courts *473are not in entire harmony, and their decisions do not furnish a definite line of cleavage between the two. Nor shall we attempt to fix any such line of universal application. For a quite full discussion of the subject, see Dill. Mun. Corp. ch. 23; and for an exhaustive review of the authorities, see Hill v. Boston, 122 Mass. 344.
In Dosdall v. County of Olmsted, 30 Minn. 96, (14 N. W. Rep. 458,) we held that a county is not liable for the negligence of its board of county commissioners in failing to repair a courthouse, the duty of maintaining a courthouse being a public one, and for a wholly public purpose.
In Bryant v. City of St. Paul, 33 Minn. 289, (23 N. W. Rep. 220,) we held that the city was not liable for the negligence of the board of health in the discharge of its duties, the same being public and governmental, and not corporate, in their character. And, for a like reason, in Grube v. City of St. Paul, 34 Minn. 402, (26 N. W. Rep. 228,) we held that the city was not liable for the negligent acts of members of its fire department. We fail to discover any distinction in the character in this respect of the duty performed by the city in maintaining a board of health, a fire department, or a police department, and that performed in providing and maintaining a city hall for the use of the public officers of the city. The city, in its private or corporate capacity, derives no more pecuniary benefit from the one than it does from the others, and in each case alike the purpose is a public and governmental one. The duty which a city performs in providing a city hall for the use of the public officers of the city is exactly the same in its nature as that performed by a county in providing a courthouse for the use of the county officers. The inconsistency of holding that the county of Eamsey is not liable, (as must be, under the Dosdall Case,) but that the city is, would be forcibly illustrated by the special facts of this case. Our conclusion is that the city is not liable.
Order affirmed.
(Opinion published 53 N. W. Rep. 763.)